DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, and 11-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Uotome et al. (US 5892194).
In re claim 1, Uotome, in figures 1-21, teaches a contact point device comprising: a first fixed contact (21); a movable contactor that has a first movable contact (30) capable of being in contact with the first fixed contact by moving in parallel with a first direction; a containing chamber (17) that contains the first fixed contact and the first movable contact; and a shielding wall (80) disposed inside the containing chamber, wherein the shielding wall is located in the first direction from the first fixed contact and the first movable contact when viewed in a second direction orthogonal to the first direction, the shielding wall extended along the first direction, and the shielding wall is provided with one or a plurality of through holes (85) that penetrate the shielding wall.
In re claim 2, Uotome, in figures 1-21, teaches that the containing chamber has a first space and a second space, the shielding wall faces the first space and the second space (on either side of the wall), the shielding wall includes a partition wall (81) located between the first space and the second space, 3the partition wall is provided with a first 
In re claim 5, Uotome, in figures 1-21, teaches that at least a part of the partition wall overlaps the first fixed contact when viewed in the first direction (as seen in the figures).
In re claim 6, Uotome, in figures 1-21, teaches that the one or plurality of through holes are cutouts provided in an end portion of the shielding wall in the first direction (as seen in the figures).
In re claim 7, Uotome, in figures 1-21, teaches a bottom wall (14) connected to the shielding wall, wherein at least a part of the shielding wall protrudes from the bottom wall in a direction opposite to the one direction, and the shielding wall is located between the bottom wall and the first movable contact (as seen in the figures).
In re claim 8, Uotome, in figures 1-21, teaches that the bottom wall is provided with a fourth through hole that penetrates the bottom wall (as seen in the figures).
In re claim 9, Uotome, in figures 1-21, teaches that the fourth through hole is connected to at least one of the one or plurality of through holes provided in the shielding wall (as seen in the figures, see figure 9).
In re claim 11, Uotome, in figures 1-21, teaches a drive shaft (40) that moves the movable contactor along the one direction; and a wall portion (circular portion of hole 85 as seen in figure 8) that is tubular, and is disposed inside the containing chamber to surround the drive shaft.
In re claim 12, Uotome, in figures 1-21, teaches a permanent magnet (19) that generates a magnetic flux directed toward the second direction between the first fixed 
In re claim 13, Uotome, in figures 1-21, teaches that the permanent magnet is disposed in alignment with the movable contactor in the second direction (as seen in figure 1).
In re claim 14, Uotome, in figures 1-21, teaches that the permanent magnet is disposed in alignment with the movable contactor in a third direction orthogonal to the first direction and the second direction (this is inherent since the magnet has three dimensions).
In re claim 15, Uotome, in figures 1-21, teaches a second fixed contact, wherein the movable contactor further has a second movable contact, and by pressing the movable contactor, the second fixed contact and the second movable contact are brought into contact with each other (two fixed and movable contacts 21, 31 are clearly shown).
In re claim 16, Uotome, in figures 1-21, teaches an electromagnet device having an exciting coil (61) and located in the first direction of the contact point device.
In re claim 17, Uotome, in figures 1-21, teaches that the electromagnet device has a yoke (14) that a magnetic flux generated by the exciting coil passes though, the yoke includes a first yoke disposed between the movable contactor and the exciting coil, and the contact point device further includes a cover (81) that has electrical insulation, and is disposed between the first yoke and the movable contactor to cover the first yoke.
Allowable Subject Matter
Claims 3-4, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Alexander Talpalatski/Primary Examiner, Art Unit 2837